Citation Nr: 1336453	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for undiagnosed illness, to include fatigue, headache, muscle pain, joint pain, numbness of fingers and sleep disturbances (hereinafter "undiagnosed illness").  

2. Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (hereinafter "TDIU ").  

3. Entitlement to service connection for traumatic brain injury (hereinafter "TBI").  

4. Entitlement to an initial disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (hereinafter "PTSD").   

5 Entitlement to an initial disability evaluation in excess of 10 percent for service-connected right ankle sprain (hereinafter "right ankle disability").  

6. Entitlement to service connection for a lumbar spine disability.  

7. Entitlement to service connection for a right shoulder disability.  

8. Entitlement to service connection for a right knee disability.  

9. Entitlement to service connection for a left ankle disability, to include as secondary to the service-connected right ankle disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to June 2005, to include confirmed combat service in Iraq from January 2004 to January 2005, for which he was the recipient of the Combat Infantryman Badge (hereinafter "CIB").  He also had a second period of active duty service in the U.S. Army Reserve (hereinafter "USAR") from November 5, 2006 to November 29, 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an February 2009 rating decision from the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida, which granted service connection for PTSD, and assigned a 30 percent evaluation, effective February 20, 2008; and granted service connection for right ankle sprain, and assigned a noncompensable evaluation, effective February 20, 2008.  This decision also denied the claims for entitlement to service connection for a lumbar spine disability, TBI, a right shoulder disability, a right knee disability, a left ankle disability, and for undiagnosed illness, to include fatigue, headache, muscle pain, joint pain, numbness of fingers and sleep disturbances, along with entitlement to a TDIU rating.  In a May 2010 rating decision, issued in June 2010, the RO granted an increased rating to 10 percent for the service-connected right ankle disability, effective February 20, 2008.  Because this increased rating does not represent a grant of the maximum benefit allowable under the VA Schedule for Rating Disabilities, the Veteran's claim for an increased rating for his right ankle disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (hereinafter 'VLJ") in April 2013.  Transcript of this hearing is associated with the eFolder on Virtual VA (hereinafter "Virtual VA").  Apart from the Veteran's hearing transcript, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The issues of entitlement to increased initial disability evaluations for service-connected PTSD and right ankle disability; and of service connection for lumbar spine disability, right shoulder disability, right knee disability, and left ankle disability addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  


FINDINGS OF FACT

1. In a statement received in April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the matters of entitlement to service connection for undiagnosed illness and entitlement to a TDIU rating.  

2. The Veteran engaged in combat with the enemy during his service in Iraq, and is the recipient of the Combat Infantryman Badge.  

3. The Veteran's current TBI is attributable to blast exposure during his first period of active military service in Iraq.  


CONCLUSIONS OF LAW

1. The criteria for a withdrawal of the Veteran's substantive appeal on the issues of entitlement to service connection for undiagnosed illness and entitlement to a TDIU rating, have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).  

2. TBI was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The record reflects that the Veteran perfected an appeal to the February 2009 rating decision that denied entitlement to service connection for undiagnosed illness and entitlement to a TDIU rating.  As noted, in correspondence received at the Board in April 2013, the Veteran indicated that he no longer wished to pursue his appeal with respect to these issues, and requested the withdrawal of his claims for entitlement to service connection for undiagnosed illness and for entitlement to a TDIU rating.  

The Board finds that the Veteran's written statement in April 2013 qualifies as valid withdrawal of the issues of entitlement to service connection for undiagnosed illness; and for entitlement to a TDIU rating.  See 38 C.F.R. § 20.204.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.  

Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (hereinafter "VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for TBI.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

The Merits of the Claim

The Veteran has argued that he sustained injury to his brain after being exposed to explosions from rocket attacks that detonated near him, and on one occasion, caused him to sustain shrapnel injury to his neck.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In regard to element (1), current disability, the clinical record clearly reflects that the Veteran has been diagnosed with TBI.  In this regard, in October 2007, the Veteran underwent a VA Blast Injury Consult, in which he was assessed with mild TBI with postconcussion syndrome after reporting a history of exposure to blast explosions while in service in Iraq.  

Also, VA treatment records generally show findings of treatment for headaches, sleep disturbance poor memory, poor concentration, fine tremor, photophobia, phonophobia, dizziness, sonophobia, polyarthralgia, right knee and right shoulder pain, and arthralgia in the shoulder meeting the diagnosis of degenerative joint disease.  In October 2008, the Veteran underwent treatment at VA with a speech pathologist.  The speech pathologist noted the Veteran experienced several blast exposures while deployed to Iraq, and that he reported being dazed by one experience, but did not have loss of consciousness or post-traumatic amnesia.  Here, he was diagnosed with mild recent memory and complex attention deficits.  

In regard to element (2), in-service incurrence, the Board finds that although the Veteran's service records do not show that he sought treatment for TBI during service, the Veteran is in fact a combat veteran, and his lay assertions that he sustained injury to his head after incurring several blast explosions in Iraq, including one occurring within 10 feet of him, are presumed to be credible under 38 U.S.C.A. § 1154(b).  Moreover, a service treatment record from the second period of active duty in November 2006 reveals that the Veteran reported sustaining shrapnel injuries to the neck following a blast during his deployment to Iraq.  This service treatment record further corroborates the Veteran's assertion that he was exposed to blast explosions in service.  This element is satisfied.  

The evidence relating to element (3), causal relationship, consists of a VA examiner's opinion in a VA Gulf War examination report, dated in December 2008, in which the examiner noted a history of headaches starting immediately after the blast injury; dizziness or vertigo occurring 2-3 times a day; balance or coordination problems when headaches are severe; headaches; fatigue; severe memory impairment; cognitive symptoms of decreased attention, difficulty concentrating and difficulty with executive functions; psychiatric symptoms of PTSD, depression and anxiety; neurobehavioral symptoms of severe anger issues; and hypersensitivity to light and sound that worsens with headaches.  On physical examination it was noted that the Veteran had minor resting tremor to right hand and arm, and had hearing problems.  The Veteran was observed to have mild memory loss, mildly impaired judgment, occasionally inappropriate social interaction and occasionally disoriented to one of the four aspects of orientation.  Ultimately, the Veteran was diagnosed with headaches, which were found to be less likely than not secondary to or aggravated by TBI; however, the examiner failed to provide an opinion as to whether or not the Veteran experienced TBI related to exposure to blast explosions in service.  This opinion weighs neither for nor against the claim, as it fails to address the etiology of the diagnosed TBI.  

This leaves the November 2006 service treatment record, October 2007 Blast Injury Consult note, October 2008 speech pathology note, and the Veteran's hearing testimony as the only evidence upon which to decide the claim.  The Board notes that the Veteran is competent and credible as to his claim that he sustained a TBI in service. He is a combat Veteran. He is competent and credible as to his claim that he has had ongoing problems since his inservice TBI. There is medical evidence showing a diagnosis of TBI following blast injuries incurred in Iraq.   The Board finds that service connection for TBI is warranted.  


ORDER

The appeal regarding the claim for entitlement to service connection for undiagnosed illness is dismissed.  

The appeal regarding the claim for entitlement to a TDIU rating is dismissed.  

Entitlement to service connection for TBI is granted.  


REMAND

With respect to the increased rating claims, the Veteran last underwent VA examination to evaluate the severity of his service-connected PTSD and right ankle disability in December 2008.  During his April 2013 hearing testimony, the Veteran and his mother reported that continued to experience worsening PTSD and right ankle symptoms.  A Veteran is competent to provide an opinion that his disability has worsened.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As the Veteran was last examined in December 2008, and in light of his and his mother's hearing testimony in April 2013, indicating worsening symptoms, contemporaneous VA examination is necessary to determine the current severity of his PTSD and right ankle disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the claims for service connection for lumbar spine disability, right shoulder disability, right knee disability, and left ankle disability, the Veteran has asserted that his lumbar spine, right shoulder, and right knee disabilities gave rise during his first period of active service due to the great physical demands of performing combat operations in full gear, including having to carry 100 pound backs on daily marches; although he denies being treated for them while on active duty.  He also has asserted that his left ankle disability may have had its onset in service, or be related to his service-connected right ankle disability.  

The service treatment records show that on his Report of Medical History for the purpose of separation from service the Veteran indicated that he had "foot trouble (e.g., pain, corns, bunions, etc.)," "swollen or painful joints," and "knee trouble (e.g., locking, giving out, pain or ligament injury, etc.)."  He also reported that over the previous year his ankles and knees had been in pain.  The examining physician noted that the Veteran had a history of recurrent ankle sprains four times, with medical records documenting 2 occasions but none in the past year, and pain with running more than 5 miles with a slow pace, but no brace worn.  The examining physician also noted the Veteran complained of right knee pain occasionally with running, lasting 1 day, that was relieved with Tylenol and nonsteroidal anti-inflammatory drugs (hereinafter "NSAIDs").  

VA treatment records generally show findings of treatment for polyarthralgia, right knee and right shoulder pain, and arthralgia in the shoulder meeting the diagnosis of degenerative joint disease.  In January 2007, the Veteran underwent X-ray study at the VA after complaining of right and left ankle pain.  He also underwent a lumbosacral spine X-ray study.  Both studies revealed negative findings.  In January 2007, the Veteran also underwent shoulder views, which revealed an impression of small right upper lobe nodule, which might be calcified (versus scar or prominent blood vessel), otherwise normal study; and knee views which showed a small sclerotic lesion in the upper posterior tibial diaphysis most likely representing a bone island.  The radiologist opined that other etiologies included benign and malignant possibilities.  

A VA joints examination report, dated in December 2008, shows that only the right ankle was evaluated.  The Court has held that the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Board finds that the low threshold requirement for a VA examination has been met in this case.  The service treatment records show the Veteran complained of knee, joint, and foot pain upon separation from service.  Although the Veteran's service records do not show that he sought treatment for lumbar spine, right shoulder, right knee or left ankle during service, the Veteran is in fact a combat veteran, and his lay assertions that he sustained injury to lumbar spine, and right shoulder, right knee and left ankle joints due to carrying heavy equipment on marches while serving in the infantry, are presumed to be credible under 38 U.S.C.A. § 1154(b).  The current evidentiary record is, however,  inadequate to decide the claims.  The Board finds that the Veteran must be scheduled for VA examination and opinion to determine the etiology of any current lumbar spine disability, right shoulder disability, right knee disability, and left ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  

Also, the record indicates that the Veteran receives ongoing treatment by VA at the Orlando, Tampa, and Water Park Florida VA Medical Centers (hereinafter "VAMCs").  The paper claims file was reviewed and revealed VA treatment records from the Orlando and Tampa VAMCs, dated to 2009.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to his service-connected PTSD and right ankle disability, as well as his claimed lumbar spine disability, right shoulder disability, right knee disability, and left ankle disability.  The RO/AMC must then associate all documents received with the Veteran's claims file.  If the records are not available, the RO/AMC must document attempts to obtain them in a memorandum and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. After obtaining all outstanding records, the RO/AMC must arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and severity of the service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided.  

3. Also, the RO/AMC must arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and severity of the service-connected right ankle disability.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided.  

4. Also, the RO/AMC must arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any current lumbar spine disability, right shoulder disability, right knee disability, and left ankle disability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.  

After reviewing the claims files, the examiner should provide an opinion with clear explanation and supporting rationale as to whether it is at least as likely as not (i.e., 50 percent or more probable) that that any current lumbar spine, right shoulder, right knee or left ankle disability is  directly attributable to his military service, to include his presumed encounters with several blast exposures while serving in combat in Iraq.  

The examiner should also address whether it is at least as likely as not (i.e., 50 percent or more probable) that that any current left ankle disability is (1) proximately due to, the result of, or caused by a service-connected disability, to particularly include any right ankle disability; or, in the alternative, (2) has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include any right ankle disability.  It is imperative that the examiner provide a clear and separate response addressing these distinct questions, involving causation and aggravation.  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any other lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete explanation for such a finding must be provided.  

5. After completing the requested action, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claims for increased ratings and service connection.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


